El Juez Asociado Sr. MacLeary,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los hechos según constan en autos de la sen-tencia contra la cual se interpuso la presente apelación.
Considerando: que es claro que esta es una deuda justa y debidamente probada y que la sentencia fué pronto y debida-mente dictada por el Tribunal de Distrito hace más de siete *338meses, y que el recurso de apelación evidentemente fué inter-puesto únicamente con el objeto de causar demora.
Fallamos: que debemos confirmar y confirmamos la sen-tencia contra la cual se interpuso el presente recurso de apela-ción, con las costas contra los recurrentes, Tornabells & Com-pañía.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Hernández y Pigueras.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.